
	
		I
		112th CONGRESS
		2d Session
		H. R. 4293
		IN THE HOUSE OF REPRESENTATIVES
		
			March 28, 2012
			Mr. Schrader (for
			 himself, Mr. Blumenauer, and
			 Mr. DeFazio) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To amend the Federal Credit Union Act to exclude loans
		  made to Main Street businesses from the definition of a member business loan,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Restore Main Street’s Credit Act of
			 2012.
		2.Treatment of Main
			 Street business loans
			(a)In
			 generalSection 107A of the
			 Federal Credit Union Act (12 U.S.C. 1757a) is amended—
				(1)in subsection
			 (c)—
					(A)in paragraph
			 (1)(B)—
						(i)in
			 clause (v), by striking the period and inserting ; and;
			 and
						(ii)by
			 adding at the end the following:
							
								(vi)that is made to a Main Street
				business;
								;
						(B)in paragraph
			 (2)(B)(ii), by striking and at the end;
					(C)in paragraph (3),
			 by striking the period and inserting ; and; and
					(D)by adding at the
			 end the following:
						
							(4)the term Main Street
				business means an organization, other than a nonprofit organization,
				with 20 or fewer full-time employees that possesses, occupies, or leases a
				physical property other than a home for the business’s
				operations.
							;
				and
					(2)by adding at the
			 end the following:
					
						(f)Main Street
				business lending guidelinesWith respect to extensions of credit made
				by an insured credit union the proceeds of which will be used for a commercial,
				corporate or other business investment property or venture, or agricultural
				purpose, the Board shall issue guidelines for such extensions of credit made to
				Main Street businesses to—
							(1)promote
				appropriate levels of such extensions within the credit union's total lending
				portfolio;
							(2)promote the
				cooperative nature of the credit union; and
							(3)promote the safety
				and soundness of the credit
				union.
							.
				(b)Issuance of
			 guidelinesNot later than the
			 end of the 120-day period beginning on the date of the enactment of this Act,
			 the National Credit Union Administration Board shall issue the guidelines
			 described under section 107A(f) of the Federal Credit Union Act.
			
